Citation Nr: 1701810	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  13-29 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the purpose of establishing eligibility to treatment under 38 U.S.C.A. § 1702.

2.  Entitlement to service connection for a coin lesion pulmonary and pulmonary embolism and infarction.

3.  Entitlement to service connection for muscle joint and pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as due to an undiagnosed illness.

5.  Entitlement to service connection for obesity.

6.  Entitlement to service connection for tobacco use.

7.  Entitlement to service connection for a right sprained ankle.

8.  Entitlement to service connection for a heel spur, flat foot, plantar fasciitis, and heel arthralgia.

9.  Entitlement to service connection for nephrolithiasis.

10.  Entitlement to service connection for gingivitis, a dental disorder, and oral epithelium.

11.  Entitlement to service connection for pancreatitis.

12.  Entitlement to service connection for a superficial injury of the elbow, forearm, and right wrist.

13.  Entitlement to service connection for cocaine dependence.

14.  Entitlement to service connection for long term use of anticoagulants.

15.  Entitlement to service connection for diabetes mellitus.

16.  Entitlement to service connection for hemoglobin, fractionation, and quantitation electrophoresis, to include as due to an undiagnosed illness.

17.  Entitlement to service connection for deep vein thrombosis and acute venous embolism and thrombosis of bilateral lower extremity deep veins.

18.  Entitlement to service connection for sciatica.

19.  Entitlement to service connection for myocardial infarction and coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 1988 and from February 1991 to February 1992.  The latter period included service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran is shown to have served in Southwest Asia during the Persian Gulf War.

2.  In September 2016, prior to the promulgation of a decision in the current appeal, the Veteran's representative requested that his claim for service connection for the purpose of establishing eligibility to treatment under 38 U.S.C.A. § 1702 be withdrawn.

3.  The Veteran's coin lesion pulmonary and pulmonary embolism and infarction did not have onset in active service and are not otherwise the result of a disease or injury incurred in active service.

4.  The Veteran's muscle and joint pain is not due to an undiagnosed illness related to service.

5.  The Veteran's GERD did not have its onset in active service and is not otherwise the result of a disease or injury, if any, incurred in active service, and it is not due to an undiagnosed illness related to service.

6.  Obesity is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131, and therefore it may not be service connected on a direct basis as a matter of law.

7.  Tobacco use is not a disability for which service connection can be granted.

8.  The Veteran's sprained right ankle did not have its onset in active service and is not otherwise the result of a disease or injury incurred in active service.

9.  The Veteran's calcaneal spur, flat foot, plantar fasciitis, and heel arthralgia did not have their onset in active service and are not otherwise the result of a disease or injury incurred in active service.

10.  The Veteran's nephrolithiasis did not have its onset in active service and is not otherwise the result of a disease or injury incurred in active service.

11.  There is no evidence of gingivitis, a dental disorder, and oral epithelium in service that was due to loss of substance of the mandible or maxilla, a combat wound, or trauma, and the Veteran does not belong to any class of veterans as set out in applicable regulations entitled to VA dental treatment.

12.  The Veteran's pancreatitis did not have its onset in active service and is not otherwise the result of a disease or injury incurred in active service.

13.  The Veteran's superficial injury of the right elbow, forearm and wrist did not have its onset in active service and is not otherwise the result of a disease or injury incurred in active service.

14.  Cocaine use is not a disability for which service connection can be granted.

15.  The long term use of anticoagulants is not a disability for which service connection can be granted.  

16.  The Veteran's diabetes mellitus did not have its onset in active service and is not otherwise the result of a disease or injury incurred in active service and was not incurred within a year of service.

17.  Hemoglobin, fractionation, and quantitation electrophoresis is not a disability for which service connection can be granted.

18.  The Veteran's deep vein thrombosis and acute venous embolism and thrombosis of bilateral lower extremity deep veins did not have their onset in active service and are not otherwise the result of a disease or injury incurred in active service.

19.  The Veteran's sciatica did not have its onset in active service and is not otherwise the result of a disease or injury incurred in active service and was not incurred within a year of service.

20.  The Veteran's old myocardial infarction and coronary artery disease did not have their onset in active service and are not otherwise the result of a disease or injury incurred in active service and were not incurred within a year of service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to entitlement to service connection for the purpose of establishing eligibility to treatment under 38 U.S.C.A. § 1702 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).

2.  The criteria for service connection for a coin lesion pulmonary and pulmonary embolism and infarction have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
3.  The criteria for service connection for muscle and joint pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

4.  The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

5.  The criteria for service connection for obesity have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for service connection for tobacco use have not been met.  38 U.S.C.A. §§ 1103(a), 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2016).

7.  The criteria for service connection for a sprained right ankle have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

8.  The criteria for service connection for a heel spur, flat foot, plantar fasciitis, and heel arthralgia have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

9.  The criteria for service connection for nephrolithiasis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

10.  A compensable dental disability was not incurred in or aggravated by active service, and the criteria for outpatient treatment for a dental disorder have not been met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2016).

11.  The criteria for service connection for pancreatitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).
12.  The criteria for service connection for a superficial injury of the right elbow, forearm, and wrist have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

13.  The criteria for service connection for cocaine dependence have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

14.  The criteria for service connection for the long term use of anticoagulants have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

15.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

16.  The criteria for service connection for hemoglobin, fractionation, and quantitation electrophoresis have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).

17.  The criteria for service connection for deep vein thrombosis and acute venous embolism and thrombosis of bilateral lower extremity deep veins have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

18.  The criteria for service connection for sciatica have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

19.  The criteria for service connection for myocardial infarction and coronary artery disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify was met in a December 2011 letter.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, and Social Security records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims related to the feet, GERD, and illnesses claimed due to undiagnosed illness related to Gulf War service.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   As the evidence does not indicate the existence of a current disability or a current disability with no indication of a nexus to service, a remand for a VA medical examination is not necessary for the other claimed disabilities.  See 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).


II.  Service Connection for the Purpose of Establishing Eligibility to Treatment under 38 U.S.C.A. § 1702

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2016).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In a September 2016 written statement, the Veteran's representative withdrew the claim for service connection for the purpose of establishing eligibility to treatment under 38 U.S.C.A. § 1702 because the issue is moot due to the Veteran's 70 percent disability rating for posttraumatic stress disorder.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.

III.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).   In many cases, medical evidence is required for the evidence to be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection will also be presumed for certain chronic diseases, including arthritis, diabetes mellitus, and cardiovascular disease, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2016).

Service connection may be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1) (2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.   

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117 (d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 (2014); 38 C.F.R. § 3.117 (2016), unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317 (a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes joint pain as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  See 38 C.F.R. § 3.317 (a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  See 38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  See 38 C.F.R. § 3.317 (b).

For purposes of section 38 C.F.R. § 3.317 , disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  See 38 C.F.R. § 3.317 (a)(4).

The STRs show that in December 1985 the Veteran complained of left side intermittent abdomen pain that lasted around five minutes and occurred two to three times a day, right leg pain, and blood on his pillow a few days before.  The Veteran was diagnosed with mild abdominal cramps of the muscles, a ligament strain in the right leg, and epistaxis (nosebleed).  He was diagnosed with a muscle strain in the right side of the neck in March 1987.  The Veteran complained of right leg muscle cramps in May 1987.  In June 1987 the Veteran complained of right leg pain of one month's duration.  The Veteran complained of left leg pain in July 1987 and was diagnosed with a shin splint, and he was to not run for at least a week.  On a November 1987 medical history report the Veteran indicated having had swollen or painful joints, shortness of breath, pain or pressure in the chest, and cramps in the legs, and he did not know if he had had recurrent back pain.  He wrote that he had swollen joints, shortness of breath, and chest pain due to excessive running.  A physician noted occasional joint pain of the knees and shins.  There was occasional stiffness of the low back that was relieved with heating pads.  On a July 1989 medical history report the Veteran indicated having never had swollen or painful joints, shortness of breath, pain or pressure in the chest, cramps in the legs, or recurrent back pain.  A July 1989 examination was normal.  On a February 1991 medical history report the Veteran indicated having foot trouble and did not know if he had had recurrent back pain.  It was noted that the Veteran had had frostbite of the feet in 1986 but that there had not been subsequent adverse effects.  A March 1991 physician examination was normal.

Private treatment records from November 2005 show that the Veteran had a pulmonary embolus.  Discharge medications were enoxaparin, warfarin, and Gatifloxacin.  An ultrasound did not show any sign of deep vein thrombosis in either leg.  VA treatment records indicate that the Veteran had a pulmonary embolism and infarction and an acute myocardial infarction in November 2005.  

July 2007 VA treatment records note that the Veteran had nephrolithiasis, hemoglobin, fractionation and quantitation electrophoresis, adult onset diabetes, and superficial injury of the elbow, forearm and wrist.  The Veteran was noted to be obese, to have heel pain that may have been a heel spur and flat feet, and to have GERD at November 2007 VA treatment.  In December 2007 the Veteran had VA treatment for evaluation and management of anticoagulation medication, and it was noted that he was taking warfarin daily.

At a December 2010 examination for a Social Security claim, the Veteran reported hip pain, knee pain, and stiffness.  There was tenderness upon palpation of the lumbar spine.  Vascular and neurological examinations were normal.  The examiner's impression was history of myocardial infarction, history of chest pain with shortness of breath and fatigue probably due to coronary artery disease, hip and knee pain due to arthritis, history of pulmonary embolism and infarction, history of hemoglobin C and thalassemia with subsequent chronic anemia, history of nodules on left lower lobe of the lungs, and infiltration of the liver. 

At August 2011 private treatment the Veteran was diagnosed with esophagitis with nausea, vomiting and diarrhea, hematemesis, and hematochezia.  He was diagnosed with pancreatitis in December 2011.  The treatment records noted that he did not fit into any chronic disability pattern due to Gulf War service.

The Veteran had a VA foot examination in February 2012 at which he was diagnosed with plantar fasciitis.  He said that he did not remember any foot treatment during service and that he had had foot problems on and off over the years and that his feet had gotten worse over the past three years.  It was also noted that x-rays showed a right small plantar calcaneal spur.  The examiner opined that it was less likely as not that the bilateral plantar fasciitis was related to or caused by the in-service foot pain/trouble in November 1987.  It was noted that STRs indicated swollen feet, which is a symptom and not a diagnosis, and that there was no further in-service treatment.  The record did not show further foot treatment until December 2007.  The examiner also opined that the foot condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event or illness.  The Board does not give probative value to this part of the opinion because it is contradicted by the rest of the opinion indicating that there was no foot condition prior to 2007.  

In February 2012 the Veteran also had a VA Gulf War general medical examination at which the examiner opined that there were not any diagnosed illnesses for which no etiology was established.  Anemia was due to a genetic trait.  Pulmonary embolisms and myocardial infarctions were not known to be associated with Gulf War exposure, and the pulmonary embolism was most likely cocaine induced.  The pulmonary coin lesion was benign, had not changed in size since 2009, and had no known association with the Gulf War.  GERD was well controlled with Nexium and there was no history of an iron deficiency.  The Veteran had not had kidney stones for three to four years, and there was no history of chronic fatigue syndrome or fibromyalgia.  The examiner also noted that diabetes mellitus had not been found to be associated with the Gulf War.

The Veteran also had a VA examination for GERD in February 2012 at which he reported getting heartburn intermittently for seven to eight years and that he ate spicy food all of the time.  He stopped taking warfarin in 2011 and had not had any esophageal bleeds since then.  Laboratory tests showed hemoglobin.  The examiner opined that GERD was most likely due to spicy foods and noted that it was well controlled with Nexium.

VA treatment records from May 2013 show a diagnosis of sciatica.  In September 2013 the Veteran complained of chest pain over the past month or so, and chest tightness was associated with shortness of breath.  The assessment was stable angina.  At October 2013 VA treatment the Veteran complained of chest pain and underwent a catheterization and angiography.  The Veteran had a VA orthopedic surgery consultation in October 2013 at which he complained of right knee pain.  The impression was right knee pain.  November 2013 VA treatment records indicate that the Veteran had a history of chronic right knee pain.  X-rays showed no acute findings.  He was diagnosed with a chronic right knee strain.

The Veteran had another Gulf War examination in June 2014 at which he reported neurological complaints related to shaking.  He said that he felt shaky at times and had seizures and a shock-like sensation in his genitals.  The examiner wrote that he had "no idea what this condition may be" and that if it existed it was of unknown etiology.  Since the Veteran had had this for five to six years and had been away from Southwest Asia for over 20 years, it would be impossible to attribute his symptoms to any specific environmental exposure from that time.  The shocking and shaking sensations could be related to diabetes.  The examiner noted that the Veteran had trouble describing what he was trying to claim and that it could be a mental condition.  Overall, the examiner felt it was less likely than not that the Veteran's complaints were secondary to any specific environmental exposure event while in Southwest Asia and that they were not incurred in or due to military service.

In February 2015 the Veteran complained of right knee pain of two month's duration.  He was diagnosed with a mild degenerative change of the right knee, a small suprapatellar joint effusion, and an atherosclerotic vascular calcification.

The Veteran is seeking service connection for the long term use of anticoagulants.  The record shows that the Veteran took warfarin, which is an anticoagulant, on a long term basis.  He has not claimed and the record does not show any disabilities as a result of taking anticoagulants.  Applicable VA regulations use the term "disability" to refer to the average impairment in earning capacity resulting from diseases or injuries encountered as a result of or incident to military service.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 38 C.F.R. § 4.1 (2016).  Taking medication in of itself not a disability.  Therefore, service connection for the long term use of anticoagulants must be denied.  Furthermore, service connection is not in effect and is not granted herein for any heart disease.  Therefore, the continuous use of anticoagulants for heart disease is not relevant for rating purposes.  See 38 C.F.R. § 4.104 (2016).  

While the record shows that the Veteran is obese, obesity or being overweight, a particularity of body type alone, is not considered a disease or injury for which direct service connection may be granted.  VAOPCPREC 1-2017 (obesity per
se is not a disease or injury for purposes of 38 U.S.C. §§ 1110 and 1131 and therefore may not be service connected on a direct basis); see generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for obesity).  There must be competent evidence of a current disability to support service connection, and particularities of body type, such as being overweight or underweight, do not of themselves constitute disease or disability.  

The Veteran has separate claims for chronic disabilities that may have resulted from obesity.  In regards to the claim for hemoglobin, fractionation, and quantitation electrophoresis, the Board notes that this is a laboratory finding and not a disability.  While test results were high, there was no diagnosed disability.  

To the extent that the Veteran complains of muscle and joint pain, pain itself is not a disability for VA purposes.  A symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the complaints of muscle and joint pain can be attributed, there is no basis to find a disorder for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  It is also noted that the Veteran has separate claims for service connection for foot disabilities, a sprained right ankle, and sciatica.  

Although signs or symptoms of an undiagnosed illness under 38 C.F.R. § 3.317(b) includes those associated with muscle pain and joint pain, gastrointestinal signs or symptoms, or cardiovascular signs or symptoms, in the present case, the Veteran's muscle pain and joint pain, GERD, and cardiovascular disease are shown to be unrelated to an undiagnosed illness.  December 2011 VA treatment records state that the Veteran did not fit into any chronic disability pattern due to Gulf War service.  The February 2012 VA Gulf War examiner opined that there were not any diagnosed illnesses for which no etiology was established.  Therefore, the preponderance of the evidence shows that none of the claimed disabilities are related to an undiagnosed illness due to Gulf War service.

Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of current disability, a claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353   (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Thus, service connection for the long term use of anticoagulants, obesity, hemoglobin, fractionation, and quantitation electrophoresis, and muscle and joint pain is not warranted.

The preponderance of the evidence is against the claims of service connection for a coin lesion pulmonary and pulmonary embolism and infarction, GERD, a sprained right ankle, nephrolithiasis, pancreatitis, a superficial injury of the right elbow, forearm and wrist, diabetes mellitus, foot disabilities, deep vein thrombosis, acute venous embolism and thrombosis, sciatica, and old myocardial infarction and coronary artery disease.  While the Veteran has made statements to the effect that these disabilities are related to military service, he is not competent to make such a determination.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  The applicable opinions of the VA examiners are probative because they provided rationales and analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl, 21 Vet. App. at 124.

In regards to the claim of service connection for GERD, the VA treatment notes show a current diagnosis.  However, there is no indication from the record that it is related to service.  The STRs do not show any complaints, treatment or diagnoses related to GERD.  The February 2012 examiners opined that GERD was most likely due to spicy foods.  Therefore, service connection for GERD is denied.
The Veteran is also seeking service connection for disabilities of the feet and a sprained right ankle.  He was diagnosed with plantar fasciitis at the February 2012 VA examination, and it was noted that x-rays showed a right small plantar calcaneal spur.  The examiner opined that it was less likely as not that the bilateral plantar fasciitis was related to or caused by the in-service foot pain/trouble.  It was noted that the November 1987 in-service treatment indicating swollen feet showed a symptom and not a diagnosis and that there was no further in-service treatment.  The record did not show further foot treatment until December 2007.  There are no other competent opinions or record regarding a foot disability, and the preponderance of the evidence is against the claims.

The record shows that the Veteran had a coin lesion pulmonary and pulmonary embolism and a infarction and myocardial infarction in 2005.  He has also since been diagnosed with nephrolithiasis, pancreatitis, a superficial injury to the right elbow, forearm and wrist, diabetes mellitus, thrombosis of the lower extremities, and sciatica.  There is no indication from the record that these disabilities are related to service.  Diabetes mellitus, arthritis, and cardiovascular disease were not incurred within a year of service, and therefore they may not be presumed to have been due to service.  See 38 C.F.R. § 3.307, 3.309.  There are no competent opinions of record that these disabilities are related to the Veteran's service.

Because the evidence preponderates against the claim of service connection for coin lesion pulmonary and pulmonary embolism and a infarction, GERD, a sprained right ankle, a heel spur, flat foot, plantar fasciitis, and heel arthralgia, nephrolithiasis, pancreatitis, a superficial injury of the right elbow, forearm and wrist, diabetes mellitus, deep vein thrombosis and acute venous embolism and thrombosis of bilateral lower extremity deep veins, sciatica, and old myocardial infarction and coronary artery disease, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


IV.  Tobacco Use and Cocaine Dependence

In March 2006 the Veteran was diagnosed with cocaine and alcohol dependence after participating in inpatient substance abuse treatment.  It was noted that he had an 18 year history of addiction to crack cocaine.  At September 2007 VA treatment the Veteran was noted to smoke a pack a day for 20 years before quitting in the summer of 2006.  In November 2007 he reported using cocaine a week ago and tested positive on a urine drug screen.  At April 2008 VA treatment the Veteran reported smoking for the past 26 years with no serious attempts to quit.  He had cut back from two packs a day to a half pack a day.  At the February 2012 Gulf War examination, the Veteran reported smoking cocaine daily for 20 years until October 2005.  November 2014 VA treatment records indicate that the Veteran's cocaine use disorder was in full remission.

The record shows that the Veteran smoked tobacco during his military service.  The law provides that, for claims filed after June 9, 1998, as in the instant case, service connection may not be granted for on the basis that it resulted from disease or injury attributable to the use of tobacco products during active service.  See 38 U.S.C.A. § 1103(a) (West 2014); 38 C.F.R. § 3.300 (2016).  Furthermore, there is no basis on which to award service connection for tobacco use itself.  See generally 38 C.F.R. Part 4 (VA Schedule for Rating Disabilities) (does not contemplate a separate disability rating for tobacco use).

Generally, VA law and regulations preclude granting service connection for a disability that is due to the veteran's own willful misconduct.  See 38 U.S.C.A. § 105 (West 2014); 38 C.F.R. §§ 3.1(m), 3.301(b) (2016).  The Veteran's reports of his cocaine use history indicates that he used cocaine during his active service on a regular basis.  The progressive and frequent use of drugs to the point of addiction is considered willful misconduct.  38 C.F.R. § 3.301(c)(3).  While the Veteran has not argued that he had an injury or disease during service as a result of cocaine use, it is noted that such a disease or injury would be due to his willful misconduct and could not be the basis of an award of service connection.  See 38 C.F.R. § 3.303(d).  The Board also notes that the Veteran has not stated and the record does not show that cocaine dependence was caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2016).  Service connection is denied for cocaine use.

V.  Dental Disability

The STRs do not show any abnormalities related to the teeth at the Veteran's November 1984 entrance examination and at a December 1987 examination.  At a July 1989 examination it was noted that five teeth had been extracted.  

In January 2007 the Veteran underwent oral surgery.  It was noted that he had gingivitis and chronic periodontitis.  The back molars were extracted and implants were put in.  September 2007 VA treatment records state that the Veteran's oral hygiene was poor and that there were calculus deposits on the lower teeth, and he was instructed on the need for better oral hygiene.  January 2008 VA treatment records indicate that the Veteran was missing teeth.  Other teeth were extracted and two teeth were restored due to carries.  At February 2008 VA treatment the Veteran was noted to have unspecified acquired absent teeth and was issued dentures.  At April 2015 VA treatment the Veteran complained that a back molar was bothering him.

The Court of Appeals for Veterans Claims has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

The Board will first address the claim of entitlement to service-connected compensation benefits.  Service connection for dental trauma has not been established.  Dental disorders which may be compensable include irreplaceable missing teeth, and disease and damage to the jaw.  38 C.F.R. § 4.150, DCs 9900-9916.  However, tooth loss is only compensable where it is due to loss of substance of the body of the maxilla or mandible without loss of continuity.  Further, the Note immediately following that code states, "These ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id.  Even if the Veteran had teeth removed during service, there is no probative evidence of record that the loss of teeth was caused by loss of substance of the body of the maxilla or mandible.  The Veteran has not contended, and the evidence does not demonstrate, that he sustained any injury to the teeth or suffered from any qualifying disease of the jaw in service.  Nor is there any suggestion that he had any other condition listed among the compensable dental and oral conditions in the Rating Schedule.  See 38 C.F.R. § 4.150 (2016).  

The extraction of teeth in service is not considered dental trauma. The term "service trauma" does not include the intended effects of treatment provided during service.  See VAOPGCPREC 5-97.  Thus, the criteria for a compensable rating for dental disability have not been met.

Having determined that the evidence does not support an allowance of service-connected compensation benefits, the Board must now consider whether service connection may be established solely for the purpose of outpatient treatment.  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  See 38 C.F.R. § 3.381 (2016).

With respect to dental conditions noted at entry and treated during service, 38 C.F.R. § 3.381 sets forth principles for determining whether a grant of service connection for treatment purposes is warranted:

(1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.

(2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.

(3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected.

(4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.

(5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.

(6) Teeth noted as missing at entry will not be service connected, regardless of treatment during service.

In addition to the above principles, 38 C.F.R. § 3.381(f) indicates specific dental conditions that will not be considered service-connected for treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.

Finally, 38 C.F.R. § 3.381(g) provides that teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C. 1712(b) and 38 CFR 17.93 to the extent prescribed and in accordance with the applicable classification and provisions. 

(a) Class I.  Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment. 

(b) Class II.  Those having a service-connected noncompensable dental condition or disability shown to have been in existence at the time of a discharge from active service after September 30, 1981 may be eligible for the one-time correction of the service connected noncompensable condition if service was during the Persian Gulf Era, discharge under was conditions other than dishonorable, the application for treatment within 180 days of discharge, the certificate of discharge or release not bearing a certification that the Veteran was provided, within the 90-day period immediately before discharge, a complete dental examination (including dental X-rays) and all appropriate dental treatment indicated by the examination to be needed, and that a VA dental examination was completed within six months of discharge or release unless delayed through no fault of the Veteran.

(c) Class II (a).  Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.

(d) Class II(b).  Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service-connected dental condition or disability. 

(e) Class II(c).  Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment. 

(f) Any veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to his/her last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983. (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim. All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status. 

(g) Class III.  Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability. 

(h) Class IV.  Those whose service-connected disabilities are rated at 100 percent by schedular evaluation or who are entitled to the 100 percent rate by reason of individual unemployability may be authorized any needed dental treatment. 

(i) Class V.  A veteran who is participating in a rehabilitation program under 38 U.S.C. chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in §17.47(g). 

(j) Class VI.  Any veterans scheduled for admission or otherwise receiving care and services under chapter 17 of 38 U.S.C. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment.  38 C.F.R. § 17.161 (2016).

The Veteran is not eligible for treatment under class I because he does not have a service-connected compensable dental disability or condition.  38 C.F.R. § 17.161(a).  He is not eligible for treatment under Class II because he did not submit his claim within 180 days of his final discharge.  See 38 C.F.R. § 17.161(b).  In addition, the Veteran does not qualify for treatment under Classes III - IV because he does not have a compensable service-connected dental disability, does not have a service-connected disability that is being aggravated by a dental condition, is not participating in a VA rehabilitation program, and is not scheduled for admission to a hospital with a dental condition which is clinically determined to be complicating a medical condition currently under treatment.  Likewise, the Veteran is not a former prisoner of war and is not claiming that a dental condition resulted from a combat wound or other service trauma as would entitle him to one time outpatient dental care.  See 38 C.F.R. § 17.161 (2016).  

Given the foregoing, there is no basis for an award of service connection for treatment purposes.  Accordingly, this aspect of the appeal must be denied.


ORDER

The claim of entitlement to service connection for the purpose of establishing eligibility to treatment under 38 U.S.C.A. § 1702 is dismissed.

Service connection for a coin lesion pulmonary and pulmonary embolism and infarction is denied.

Service connection for muscle joint and pain, to include as due to an undiagnosed illness, to include as due to an undiagnosed illness, is denied.

Service connection for GERD, to include as due to an undiagnosed illness, is denied.
Service connection for obesity is denied.

Service connection for tobacco use is denied.

Service connection for a sprained right ankle is denied.

Service connection for a heel spur, flat foot, plantar fasciitis, and heel arthralgia is denied.

Service connection for nephrolithiasis is denied.

Service connection for gingivitis, a dental disorder, and oral epithelium is denied.

Service connection for pancreatitis is denied.

Service connection for a superficial injury of the right elbow, forearm, and wrist is denied.

Service connection for cocaine dependence is denied.

Service connection for the long term use of anticoagulants is denied.

Service connection for diabetes mellitus is denied.

Service connection for hemoglobin, fractionation, and quantitation electrophoresis, to include as due to an undiagnosed illness, is denied.

Service connection for deep vein thrombosis and acute venous embolism and thrombosis of bilateral lower extremity deep veins is denied.

Service connection for sciatica is denied.


Service connection for an old myocardial infarction and coronary artery disease is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


